Mr. Justice Green delivered the opinion of the Court. We have examined this record, and it fully supports the findings of facts as set forth in the foregoing decree. Petitioner furnished labor and materials in repairing on three separate pieces of property, under an implied contract with Rufus y. Ramsay, then the owner thereof, to so furnish said materials and labor, and be paid therefor the sum such materials and labor were reasonably worth when all of the same had been so furnished and performed. The first labor and materials were furnished on April 16, 1894, and the last on October 26,1894. At this last date petitioner was entitled to his pay therefor, and, as a mechanic, became entitled to a lien upon each piece of said property fo'r the amount due him for so repairing thereon. Within four months from that date, viz., on February 2, 1895, petitioner filed his affidavit with a just and true statement of the amount due him for such materials furnished and labor performed. The affidavit and accompanying account were such as the statute required. Hays v. Hammond et al., 44 y. E. Reporter, 422, and were filed with the circuit clerk in apt time. The .court properly found the amount which petitioner proved he was entitled to for repairing on each piece oE property, and decreed a lien for the several amounts on each of said pieces, as was right under the proof. The decree is affirmed.